DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 02/28/2022.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement filed (02/28/2022) has been received, entered into the record, and considered.  


Drawings


3.	The drawings filed 02/28/2022 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

5.	Claims 1-19 are objected to because of the following informalities:  
The phrase “a deep learning job” (claim 1, line 3; claim 11, lines 8-9; and claim 12, lines 7-8) should read “the at least one deep learning job”.

Dependent claims 2-10 and 13-19 are objected for fully incorporating the deficiencies of their base claims.

Appropriate correction is required.  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 11 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 11 and 12:
The use of “executable” (claim 11, line 4 and claim 12, line 3) renders the claims indefinite because it is unclear whether the functions in the claims is actually performed.

Dependent claims 13-19 are objected for fully incorporating the deficiencies of their base claim.

To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §112 above is examined in anticipation of Applicant amending the claims so the claimed functions are executed by a computer.
Allowable Subject Matter


8.	Claim 20 is allowed.
	Claims 1-10 are allowable, subject to  the objection detailed above.
Claims 11-19 are allowable, subject to  the objection  and 112 rejection detailed above.
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199